  Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.2 Filed 10/30/20 Page 1 of 22




       CONTINUATION OF APPLICATION FOR SEARCH WARRANT

      I, Gregory Parrott, being duly sworn, depose and state that:

                                 INTRODUCTION

      1.     I make this continuation of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of

property – five cellular telephones and one laptop computer – as described in

Attachment A - that is currently in the possession of law enforcement, and the

extraction of electronically stored information from that property as described in

Attachment B.

      2.     I am a Task Force Officer with the United States Drug Enforcement

Administration, United States Department of Justice, and have been so since March

2020. I am currently assigned to the Grand Rapids District Office in the DEA’s

Detroit Field Division. I have been a police officer with the Lansing Police

Department for approximately 19 years, 3 of which I was assigned as an investigator

with the Lansing Police Special Operations Section (SOS), which is tasked with

investigating narcotics trafficking. During my time as a SOS Investigator, I have

participated in investigations of unlawful drug trafficking and, among other things,

have conducted or participated in surveillance, the execution of search warrants,

debriefings of informants, reviews of taped conversations and drug records, and also

made several narcotic purchases in an undercover role. Through my training,

education and experience, I have become familiar with the manner in which illegal

drugs are transported, stored, and distributed, the methods of payment for such
   Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.3 Filed 10/30/20 Page 2 of 22




drugs, the laundering of narcotics proceeds, and the dialect, lingo, and coded

language used by narcotics traffickers. In connection with my duties, I investigate

criminal violations of the Federal and State controlled substance laws including, but

not limited to, conspiracy and attempt to possess with intent to distribute and to

distribute controlled substances, in violation of 21 U.S.C. § 846; possession with

intent to distribute and distribution of controlled substances, in violation of 21

U.S.C. § 841(a)(1); use of communication facilities to facilitate drug trafficking

offenses, in violation of 21 U.S.C. § 843(b), conspiracy to commit money laundering,

in violation of 18 U.S.C. § 1956(h) and money laundering, in violation of 18 U.S.C. §

1956(a)(1)(A)(i), 18 U.S.C. § 1956(a)(1)(B)(i), and 18 U.S.C.§ 1957.

      3.     I respectfully submit that there is probable cause to believe that

Darniko Raynal Terry has engaged in the distribution of, and in the possession with

intent to distribute, cocaine and crack cocaine,. I also submit there is probable cause

he has possessed firearms and ammunition despite his status as a felon, contrary to

18 U.S.C. § 922(g)(1). I further submit that there is probable cause to believe that

evidence of these offenses will be found on the Devices described in Attachment A.

      4.     The facts in this continuation come from my personal observations, my

training and experience, and information obtained from other law enforcement

officers, agents, and witnesses. This continuation is intended to show merely that

there is sufficient probable cause for the requested warrant and does not set forth

all of my knowledge about this matter.
    Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.4 Filed 10/30/20 Page 3 of 22




       5.       This continuation supports the application of the warrants to search

the property — five cellular telephones and one laptop computer – currently in the

possession of law enforcement, hereinafter collectively referred to as “the Devices”:

               Device 2 – Green Apple iPhone with black case and unknown phone

                number. Lansing Police Department evidence #41.

               Device 3 – Black Samsung phone with black case, unknown phone

                number. Lansing Police Department evidence #42.

               Device 4 – Black Allcatel flip phone, unknown phone number. Lansing

                Police Department evidence #43.

               Device 5 – Blue and Black Samsung phone, unknown phone number.

                Lansing Police Department evidence #44.

               Device 6 – Red Lenovo Laptop computer. Lansing Police Department

                evidence #45.1

       6.       The Devices are currently located at the Lansing Police Department

(5815 Wise Rd, Lansing, MI, 48911). The applied-for warrant would authorize the

forensic examination of the Devices for the purpose of identifying electronically

stored data particularly described in Attachment B. State and local officials are

already in the process of performing data extractions on the devices pursuant to a

state search warrant. I have not reviewed the results of those extractions. The


1 The five Devices identified in this continuation, as well as in Attachment A, are
designated Devices 2 through 6 to maintain consistency with how the Devices are
discussed in corresponding investigative reports. Device 1 is not at issue in this
Search Warrant.
  Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.5 Filed 10/30/20 Page 4 of 22




purpose of this affidavit is to establish probable cause to search the devices for

evidence of the above-mentioned federal criminal offenses.

                                 PROBABLE CAUSE

      7.    In October of 2020, the Lansing Police Department (LPD) Special

Operations Section (SOS) was investigating suspected drug trafficking in the

controlled substance of crack cocaine from and within 5017 Conners Ave Lansing

Michigan 48911.

      8.    On October 2nd, 2020, LPD SOS Officer Tim Martin observed a brown

Granger trash outside near the curb and roadway in front of 5017 Conners Ave

Lansing MI 48911. Other trash containers were placed in similar positions

throughout the neighborhood. LPD SOS Officer drove to 5017 Conners Ave in an

unmarked vehicle. The rear of the vehicle did not contain any trash bags. LPD SOS

Officer Tim Martin removed three trash bags and some additional refuse from inside

the brown Granger trash container next to the roadway / curb in front of 5017

Conners Ave Lansing MI 48911.

      9.    LPD SOS Officer Tim Martin and LPD SOS Officer Jenniane Maatman

searched through the three trash bags and refuse. LPD SOS Officer Tim Martin

located eight plastic bags which were swiped using the NARK cocaine ID Swipe and

each tested positive for cocaine. LPD SOS Officer Tim Martin also located residence

paperwork for Darniko Terry at 5017 Conners Ave Lansing MI 48911.
  Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.6 Filed 10/30/20 Page 5 of 22




      10.      On October 6th, 2020, LPD SOS Officer Tim Martin continued his

narcotics investigation of Darniko Terry and 5017 Conners Ave Lansing MI 48911.

He supervised the follow controlled purchase of a quantity of cocaine:

            A. On October 6th 2020 LPD SOS Officer met with LPD SOS Controlled

               Source (CS) #3014 at a pre-determined location. CS #3014 was

               searched and found to be free of both controlled substances and United

               States Currency.

            B. LPD SOS Officer Tim Martin provided CS #3014 with United States

               Currency belonging to the LPD SOS for the purpose of purchasing the

               controlled substance crack cocaine.

            C. CS #3014 was transported to a predetermined location in a vehicle

               known by LPD SOS Officer Tim Martin to be free of controlled

               substances.

            D. LPD SOS observed a black male wearing a white and black shirt exit

               the east facing door of 5017 Conners Ave Lansing MI and enter the

               driver seat of a 2019 Grey Ford Escape MI registration EBT1695 The

               male then drove directly to the predetermined location where CS #3014

               was located. The male was short (less than 6 feet tall) and heavyset,

               appearing overweight.

            E. CS #3014 met with the black male driving the 2019 Grey Ford Escape

               MI registration EBT1695 and provided the black male with LPD SOS

               pre-recorded US Currency in exchange for suspected crack cocaine. CS
  Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.7 Filed 10/30/20 Page 6 of 22




              #3014 then left the area and made no stops and had no other contacts

              before meeting with LPD SOS Officer Tim Martin at a predetermined

              location.

            F. CS #3014 provided LPD SOS Officer Tim Martin with the suspected

              crack cocaine LPD SOS Officer Tim Martin conducted a TruNarc test

              of the substance which resulted positive for cocaine. LPD SOS Officer

              Tim Martin again search CS #3014 and found CS #3014 to be free of

              both controlled substance and United States currency.

            G. LPD paid $100 to CS #3014 for participating in this controlled

              purchase.

      11.     Based in part on the above facts, on October 6th, 2020, LPD SOS Officer

Tim Martin obtained a State of Michigan Search Warrant signed by Judge Louise

Alderson for 5017 Conners Ave Lansing MI, Darniko Raynal Terry DOB 12/8/92 and

a 2019 Grey Ford Escape Michigan registration EBT1695.

      12.     On October 6th, 2020, LPD SOS Officers were conducting surveillance

of 5017 Conners Ave Lansing Michigan in preparation of executing the above-

mentioned State of Michigan Search Warrant. LPD SOS Officers observed Darniko

Raynal Terry exit the residence and leave in a 2019 Grey Ford Escape MI

registration EBT1695. Lansing Police Department Violent Crime Initiative (VCI)

conducted a stop of Darniko Raynal Terry in the 2019 Grey Ford Escape MI

registration EBT1695 a few blocks from the residence on Anson near Sumpter in

Lansing Michigan 48911. LPD VCI located and secured Darniko Raynal Terry who
  Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.8 Filed 10/30/20 Page 7 of 22




was the sole occupant and driver of the vehicle. LPD VCI Officer Waldrop conducted

a search of Darniko Raynal Terry and 2019 Grey Ford Escape MI registration

EBT1695 based on the signed State of Michigan search warrant. Officer Waldrop

located and seized Device 2 and Device 3 on Darniko Terry’s person. Officer

Waldrop located and seized Device 4 and Device 5 inside the 2019 Grey Ford

Escape MI registration EBT1695.

      13.    On October 6th, 2020 LPD SOS executed State of Michigan Search

Warrant at 5017 Conners Ave Lansing Michigan. Officers found the following

evidence:

            a.   In the northeast bedroom, officers found:

                      •     A Glock 19 9mm handgun;

                      •     a box of Federal 10mm ammunition containing 18

                            unspent rounds;

                      •     $10 in cash on a dresser;

                      •     $87 in case in a dresser drawer;

                      •     $614 in cash in the pants pocket of men’s jeans (size 42

                            in. X 33 in.) (note: these jeans look like they would fit

                            Darniko Terry, who is approximately 5 feet 7 inches

                            tall and weighs approximately 200 pounds; Terry

                            himself is consistent in appearance and body type with

                            the person who distributed the cocaine to the CS in the

                            controlled purchase described above);
Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.9 Filed 10/30/20 Page 8 of 22




                  •      Men’s underwear;

                  •      A Firekeepers Casino reward card with Darniko

                         Terry’s name on the front;

                  •      Mail addressed to Darniko Terry and Jarreka

                         Rutledge;

                  •      Device 6, a laptop computer.

                  •      (Note: Jarreka Rutledge told officers that she and

                         Darniko Terry share the northeast bedroom.)

       b.    In the southwest bedroom, officers found:

                  •      an empty PMAG 20-round magazine for 5.56mm rifle

                         ammunition.

       c.    In a hallway closet, officers found:

                  •      $6,000 in cash, bundled with rubber bands into three

                         stacks of $2,000 each; and

                  •      Board of Water and Light correspondence addressed to

                         Darniko Terry at 5017 Conners Ave.

       d.    In the kitchen, officers found:

                  •      approximately 95 grams of a white powdery substance

                         that field tested positive for cocaine;

                  •      approximately 6 grams of a white rock substance that

                         field tested positive for cocaine;
  Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.10 Filed 10/30/20 Page 9 of 22




                          •     a black digital scale with white residue on top that field

                                tested positive for cocaine;

                          •     one unspent round of .45 caliber ammunition;

                          •     $1,971 in cash; and

                          •     a box of blue nitrile gloves on the kitchen table.

            e.       Near the west-facing front door, officers found:

                          •     $155 in cash inside a black bag.

      14.        At the time LPD SOS executed the search warrant Jerreka Sherese

Rutledge was inside the residence and stated she lives at 5017 Conners Ave.

Rutledge was with her infant child. The above listed items including cocaine, crack

cocaine, ammunition, US currency cash and a firearm were located throughout the

residence including cocaine, a digital scale and US currency cash being located on

the same counter as baby formula and baby bottles.

      15.        I have learned that Darniko Terry and Jerreka Rutledge have the

following criminal history:

            a.       Darniko Raynal Terry previously pleaded guilty to 2 counts of

                     Felony Controlled Substance-Del/MFG (Cocaine, heroin or

                     another narcotic) less than 50 grams on April 17, 2019 in the 30th

                     Circuit Court.
 Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.11 Filed 10/30/20 Page 10 of 22




            b.    Jerreka Sherese Rutledge previously pleaded guilty to Felony

                  Carrying Concealed Weapon on January 14th, 2020 in the 30th

                  Circuit Court.

      16.    I have learned that Darniko Terry and Jerreka Rutledge have the

following employment history:

            a.    Darniko Raynal Terry has not been employed since since 2019 per

                  Jerreka Sherese Rutledge.

            b.    Jerreka Sherese Rutledge has not been employed since 2019.

      17.    Further, based upon my training, experience, and participation in drug

investigations and financial investigations relating to drug investigations, I am

aware of the following:

             a.    Drug traffickers often keep names, aliases, and/or contact

                   information of suppliers, purchasers, and others involved in drug

                   trafficking in their Devices;

             b.    Laptop computers can be used by narcotic traffickers and drug

                   dealers to store drug ledgers, photographs and other forms of

                   communication including social media, such as Facebook and

                   Instagram.      Laptop computers can also by used by narcotic

                   traffickers to communicate with suppliers, associates, and

                   customers using email services, and they can contain key contact

                   information, such as email addresses and phone numbers, for

                   other members of a drug trafficking organization. Laptop
Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.12 Filed 10/30/20 Page 11 of 22




                computers can show search history, travel history, money

                transfers and other forms of documentation relating to the sale

                and trafficking of narcotics.

          c.    Drug traffickers often use digital scales and nitrile gloves to

                weigh and package narcotics for distribution;

          d.    Drug   traffickers   sometimes   use   electronic   messaging   or

                messaging apps, in addition to MMS, SMS text messages, and

                voice call, to communicate with suppliers, purchasers, and others

                involved in drug trafficking on their devices;

          e.    Drug traffickers often take pictures or videos of their drug

                trafficking associates, drugs, money and/or firearms, which they

                store on their devices;

          f.    Drug traffickers often maintain multiple phones in order to

                disperse the information about their drug contacts across

                multiple electronic devices; they often use separate devices to

                contact suppliers, customers, and associates respectively; the

                contact history, call logs, and text messages in multiple devices

                typically show the complete picture of a drug traffickers illegal

                activities. Drug traffickers often keep multiple devices close at

                hand, even when traveling outside their homes, in order to

                remain consistently available for communication with suppliers,

                associates and customers. Drug traffickers will often use flip
Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.13 Filed 10/30/20 Page 12 of 22




                phones or “burner” phones which can easily be discarded,

                switched out or replaced in order to evade law enforcement.

          c.    Drug traffickers often maintain, on hand, large amounts of

                currency in order to maintain and finance their on-going narcotics

                business;

          d.    Global Position System (GPS) data on phones may show the

                location of a drug trafficker at a given time, which may provide

                corroborating evidence of a drug delivery or other instance of drug

                trafficking;

          e.    User attribution data and usernames, passwords, documents, and

                browsing history can provide evidence that the Devices is being

                used by a drug trafficker and can provide other useful evidence to

                the drug investigation;

          f.    Drug traffickers often use the internet to look up various

                information to support their drug trafficking activities;

          g.    Drug traffickers often have unexplained wealth and assets as

                they do not have a job, nor do they report income on their state or

                federal tax returns. Subjects often use cash, money orders, and

                cashier’s checks, and prepaid debit cards as a way of purchasing

                items as a way to disguise where the funds are ultimately coming

                from. Subjects will place assets in the names of nominees, which

                are often friends and family members in an attempt to hide the
Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.14 Filed 10/30/20 Page 13 of 22




                true ownership of the assets. It is common for drug traffickers to

                maintain books, records, receipts, notes, ledgers, receipts relating

                to the purchase of financial instruments and or the transfer of

                funds, and other papers relating to the transportation, ordering,

                sale and distribution of controlled substances. That the

                aforementioned books, records, receipts, notes, ledgers, etc., are

                maintained where the traffickers have ready access to them,

                including their Devices;

          h.    It is common for persons involved in drug trafficking to maintain

                evidence pertaining to their obtaining, secreting, transfer,

                concealment and or expenditure of drug proceeds. This evidence

                includes electronic records of financial transactions, which are

                often stored on mobile phones and computers.

          i.    When drug traffickers amass large proceeds from the sale of

                controlled substances that the drug traffickers attempt to

                legitimize these profits through money laundering activities. To

                accomplish these goals, drug traffickers utilize but are not limited

                to, domestic and international banks and their attendant

                services, professionals such as attorneys and accountants,

                casinos, real estate, shell corporations and business fronts,

                storage lockers, safe deposit boxes and otherwise legitimate

                businesses that generate large quantities of currency.
Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.15 Filed 10/30/20 Page 14 of 22




          j.    The sale of controlled substances generates large quantities of

                United States currency in small denominations (commonly

                referred to as “street money”).

          k.    It is common for drug traffickers to separate their “street money”

                by denomination and organize this currency in rubber banded

                stacks in varying $1,000 increments to facilitate quick counting.

          m.    That drug traffickers at times become fearful that their

                extravagant spending habits will bring them under scrutiny by

                the Internal Revenue Service or other federal, state, or local

                agencies. The “source” of their income reported on tax returns

                can be falsely stated, misleading or generic in terms. Retained

                copies of these returns are commonly kept by the traffickers in

                their residences and businesses.

          n.    Drug traffickers often use services such as Western Union,

                Moneygram, Venmo, CashApp and others in order to disguise

                and/or launder their narcotics proceeds and expenditures. The

                services can be downloaded onto mobile phone and computing

                devices in the form of Apps. These services can be used to wire

                money to sources of supply, distributors, and co-conspirators day

                and night from the devices with anonymity.       However, when

                downloaded to a phone, these applications often contain records

                that chronicle transactions performed on that device.
 Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.16 Filed 10/30/20 Page 15 of 22




             o.        Courts have recognized that unexplained wealth is probative

                       evidence of crimes motivated by greed, in particular, trafficking

                       in controlled substances.

             p.        Drug traffickers frequently receive their supply of drugs through

                       packages sent by U.S. Mail or third-party delivery service.

                 q.    Drug traffickers often use social networking applications such as

                       Facebook and Facebook Messenger to shop for and purchase

                       firearms and ammunition so that they can have weapons on hand

                       to protect their drug supplies and drug proceeds.



                                   TECHNICAL TERMS

      18.    Based on my training and experience, I use the following technical terms

to convey the following meanings:

            a.        Wireless telephone: A wireless telephone (or mobile telephone, or

                      cellular telephone) is a handheld wireless Devices used for voice

                      and data communication through radio signals. These telephones

                      send signals through networks of transmitter/receivers, enabling

                      communication with other wireless telephones or traditional “land

                      line” telephones. A wireless telephone usually contains a “call log,”

                      which records the telephone number, date, and time of calls made

                      to and from the phone.           In addition to enabling voice

                      communications, wireless telephones offer a broad range of
Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.17 Filed 10/30/20 Page 16 of 22




              capabilities. These capabilities include: storing names and phone

              numbers in electronic “address books;” sending, receiving, and

              storing text messages and e-mail; taking, sending, receiving, and

              storing still photographs and moving video; storing and playing

              back   audio   files;   storing   dates,   appointments,   and   other

              information on personal calendars; and accessing and downloading

              information from the Internet.        Wireless telephones may also

              include   global   positioning    system    (“GPS”)   technology   for

              determining the location of the Devices.

        b.    Digital camera: A digital camera is a camera that records pictures

              as digital picture files, rather than by using photographic film.

              Digital cameras use a variety of fixed and removable storage media

              to store their recorded images. Images can usually be retrieved by

              connecting the camera to a computer or by connecting the

              removable storage medium to a separate reader.             Removable

              storage media include various types of flash memory cards or

              miniature hard drives. Most digital cameras also include a screen

              for viewing the stored images. This storage media can contain any

              digital data, including data unrelated to photographs or videos.

        c.    Portable media player: A portable media player (or “MP3 Player”

              or iPod) is a handheld digital storage Devices designed primarily to

              store and play audio, video, or photographic files.        However, a
Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.18 Filed 10/30/20 Page 17 of 22




              portable media player can also store other digital data.       Some

              portable media players can use removable storage media.

              Removable storage media include various types of flash memory

              cards or miniature hard drives. This removable storage media can

              also store any digital data. Depending on the model, a portable

              media player may have the ability to store very large amounts of

              electronic data and may offer additional features such as a

              calendar, contact list, clock, or games.

        d.    GPS:    A GPS navigation Devices uses the Global Positioning

              System to display its current location. It often contains records the

              locations where it has been. Some GPS navigation Devices can give

              a user driving or walking directions to another location. These

              Devices can contain records of the addresses or locations involved

              in such navigation.      The Global Positioning System (generally

              abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the

              Earth. Each satellite contains an extremely accurate clock. Each

              satellite   repeatedly    transmits   by   radio   a   mathematical

              representation of the current time, combined with a special

              sequence of numbers.       These signals are sent by radio, using

              specifications that are publicly available. A GPS antenna on Earth

              can receive those signals. When a GPS antenna receives signals

              from at least four satellites, a computer connected to that antenna
Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.19 Filed 10/30/20 Page 18 of 22




              can mathematically calculate the antenna’s latitude, longitude, and

              sometimes altitude with a high level of precision.

        e.    PDA: A personal digital assistant, or PDA, is a handheld electronic

              Devices used for storing data (such as names, addresses,

              appointments or notes) and utilizing computer programs. Some

              PDAs also function as wireless communication Devices and are

              used to access the Internet and send and receive e-mail. PDAs

              usually include a memory card or other removable storage media

              for storing data and a keyboard and/or touch screen for entering

              data.   Removable storage media include various types of flash

              memory cards or miniature hard drives. This removable storage

              media can store any digital data.      Most PDAs run computer

              software, giving them many of the same capabilities as personal

              computers.    For example, PDA users can work with word-

              processing documents, spreadsheets, and presentations.        PDAs

              may also include global positioning system (“GPS”) technology for

              determining the location of the Devices.

        f.    IP Address: An Internet Protocol address (or simply “IP address”)

              is a unique numeric address used by computers on the Internet. An

              IP address is a series of four numbers, each in the range 0-255,

              separated by periods (e.g., 121.56.97.178).          Every computer

              attached to the Internet computer must be assigned an IP address
 Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.20 Filed 10/30/20 Page 19 of 22




                  so that Internet traffic sent from and directed to that computer may

                  be directed properly from its source to its destination.        Most

                  Internet service providers control a range of IP addresses. Some

                  computers have static—that is, long-term—IP addresses, while

                  other computers have dynamic—that is, frequently changed—IP

                  addresses.

            g.    Internet: The Internet is a global network of computers and other

                  electronic Devices that communicate with each other. Due to the

                  structure of the Internet, connections between Devices on the

                  Internet often cross state and international borders, even when the

                  Devices communicating with each other are in the same state.

      19.    Based on my training, experience, and research, and from consulting the

manufacturer’s advertisements and product technical specifications available online,

I know that Devices 1 through 5 have capabilities that allow them to serve as wireless

telephones, digital cameras, portable media players, GPS navigation Devices, and/or

PDAs. In my training and experience, examining data stored on Devices of this type

can uncover, among other things: (1) evidence that reveals or suggests who possessed

or used the Devices; (2) evidence of communications regarding the purchase, storage,

and distribution of controlled substances; (3) evidence of the purchase, possession,

and maintenance of firearms in order to protect drug supplies and drug proceeds; (4)

the purchase, storage, and/or distribution location(s) of drugs and/or firearms; (5) the

identity and contact information of key personnel within a drug distribution network;
 Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.21 Filed 10/30/20 Page 20 of 22




and (6) financial evidence concerning drug proceeds and attempts to launder drug

proceeds in order to avoid law enforcement detection.

              ELECTRONIC STORAGE AND FORENSIC ANALYSIS

      20.    Based on my knowledge, training, and experience, I know that electronic

Devices can store information for long periods of time. Similarly, things that have

been viewed via the Internet are typically stored for some period of time on the

Devices. This information can sometimes be recovered with forensics tools.

      21.    Forensic evidence.     As further described in Attachment B, this

application seeks permission to locate not only electronically stored information that

might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the Devices were used, the purpose of their

use, who used them, and when. There is probable cause to believe that this forensic

electronic evidence might be on the Devices because:

      a.     Data on the storage medium can provide evidence of a file that was once

             on the storage medium but has since been deleted or edited, or of a

             deleted portion of a file (such as a paragraph that has been deleted from

             a word processing file).

      b.     Forensic evidence on a Devices can also indicate who has used or

             controlled the Devices. This “user attribution” evidence is analogous to

             the search for “indicia of occupancy” while executing a search warrant

             at a residence.
 Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.22 Filed 10/30/20 Page 21 of 22




      c.     A person with appropriate familiarity with how an electronic Devices

             works may, after examining this forensic evidence in its proper context,

             be able to draw conclusions about how electronic Devices were used, the

             purpose of their use, who used them, and when.

      d.     The process of identifying the exact electronically stored information on

             a storage medium that are necessary to draw an accurate conclusion is

             a dynamic process. Electronic evidence is not always data that can be

             merely reviewed by a review team and passed along to investigators.

             Whether data stored on a computer is evidence may depend on other

             information stored on the computer and the application of knowledge

             about how a computer behaves.        Therefore, contextual information

             necessary to understand other evidence also falls within the scope of the

             warrant.

      e.     Further, in finding evidence of how a Devices was used, the purpose of

             its use, who used it, and when, sometimes it is necessary to establish

             that a particular thing is not present on a storage medium.

   22. Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the

Devices consistent with the warrant. The examination may require authorities to

employ techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of the Devices to human inspection in order

to determine whether it is evidence described by the warrant.
 Case 1:20-mj-00454-SJB ECF No. 1-1, PageID.23 Filed 10/30/20 Page 22 of 22




   23. Manner of execution. Because this warrant seeks only permission to examine

Devices already in law enforcement’s possession, the execution of this warrant does

not involve the physical intrusion onto a premises. Consequently, I submit there is

reasonable cause for the Court to authorize execution of the warrant at any time in

the day or night.

                                 CONCLUSION

      24.    I submit that this affidavit establishes probable cause that Darneko

Terry has violated 18 U.S.C. § 841(a) by distributing and possessing with intent to

distribute cocaine, and that he has also violated 18 U.S.C. § 922(g) by possessing

firearms and ammunition as a convicted felon. I further submit there is probable

cause for a search warrant authorizing the examination of the Devices described in

Attachment A to seek the items described in Attachment B.
